       Case 2:21-cv-00471-JTM-MBN Document 4 Filed 04/07/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 CALVIN BERNARD JEFFERSON, #500238                                 CIVIL ACTION
 VERSUS                                                            NO. 21-471
 DARREL VANNOY, WARDEN                                             SECTION “H” (5)


                                              ORDER

        CALVIN BERNARD JEFFERSON has applied to this Court for a writ of habeas corpus

under 28 U.S.C. § 2254. In order for the Court to determine the action, if any, that shall be taken

on this application,

        IT IS ORDERED that the Clerk of Court serve, by certified mail, a copy of this application

and this Order on the Attorney General for the State of Louisiana and the District Attorney and the

Clerk of Court for St. Tammany Parish, Louisiana.

        IT IS ORDERED that the Attorney General and District Attorney file an answer to the

application, together with a legal memorandum of authorities in support of the answer within thirty

(30) days of entry of this order. The answer shall state whether petitioner has exhausted state

remedies, including any post-conviction remedies available to petitioner under Louisiana law and

petitioner's right of appeal both from the judgment of conviction and from any adverse judgment

or order in the post-conviction proceedings. The answer shall further set forth the dates of filing

and disposition of each appeal and post-conviction application and whether the 1-year period of

limitation for filing this petition has expired.
       Case 2:21-cv-00471-JTM-MBN Document 4 Filed 04/07/21 Page 2 of 2




       IT IS ORDERED that the District Attorney for St. Tammany Parish, Louisiana shall file

with the Court, within thirty (30) days of entry of this order, a certified copy of the entire state

court record. This shall include all pleadings, briefs, memoranda, and other documents filed

in connection with any application for post-conviction relief or appeal, transcripts of all

proceedings held in any state court, and all state court dispositions. In the event the District

Attorney is unable to produce any of these documents, he shall advise the Court in writing as to

the reason why he is unable to do so.

       IT IS FURTHER ORDERED that the petitioner may file a reply memorandum within

thirty (30) days after the filing of the answer or response by the Attorney General or District

Attorney.

       IT IS FURTHER ORDERED that the Clerk of Court shall take necessary precautions to

insure that the state court record is not damaged or destroyed and shall, within ninety (90) days of

the finality of these proceedings, including any appellate proceedings, return the state court record

to the Clerk of Court for St. Tammany Parish, Louisiana.

       All state court documents which are to be filed pursuant to this Order should be addressed

to the Office of the Clerk, Pro Se Unit, United States District Court, 500 Poydras Street, Room C-

151, New Orleans, Louisiana, 70130.

                                     6th day of April, 2021.
       New Orleans, Louisiana, this ______




                                              _______________________________________
                                                       MICHAEL B. NORTH
                                                UNITED STATES MAGISTRATE JUDGE
